DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 has been considered by the examiner.
In the interest of compact prosecution, it is noted that the reference provided on the IDS is to a “Backup technique of data recorded in two or more recording devices”.
Claim Interpretation
In the interest of the clarity of the record, ‘wear thickness’ and ‘wear region’ in claims 4 and 5 are noted. These phrases appear to have been given special definitions by the Applicant, see Paragraph 0028 of US 2021/0115535 and have been treated as such (please see highlighted screenshot below):

    PNG
    media_image1.png
    394
    345
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. 2018/0272472).
Regarding claim 1, Aoyama et al. (hereinafter “Aoyama”) teaches a copper alloy powder comprising a matrix substrate and hard phase (Figure 13; ‘matrix’ and ‘hard particles’), wherein the copper alloy comprises (Figure 13 “Second Metal Powder”):
Element
Claimed
Aoyama
Overlap/Lies Within/Notes
Ni
12 to 24
18.5
Lies Within
Si
2 to 4
4.0
Lies Within
Fe
8 to 30
9.0
Lies Within
Mo
More than 5 and less than 10
10.0
* Reasonably close
Al
2 to 10
4.0
Lies Within
Cu
Balance
Balance
Balance


With regard to the asterisk (*) above, the claimed upper bound is ‘less than 10’ and Figure 13 “2nd metal powder” possesses a value of 10.
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties.
With regard to the language of the preamble “for a laser cladding valve sheet”, it is noted that this is the intended use of the alloy and does not impart additional structure beyond that already recited in the body of the claim.
Nevertheless, Aoyama teaches that the alloys are used for laser cladding (Title). Paragraphs 0003 and 0010 describe laser clad valve seats.
Regarding claim 2, Aoyama teaches the alloy as applied to claim 1 above and teaches that hard particles are present (Figure 13) but is silent to the particle size of the hard phase.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the composition of Aoyama’s powdered alloy is substantially similar to the composition claimed and is used for the very same purpose (i.e. laser cladding valve seat see Paragraphs 0003 and 0010). The Office does not have the capabilities to make and/or test the compositions of the prior art to make comparisons. Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
As such, it is presumed that the clad layer produced using the second metal powder of Aoyama that is tested and described in Figure 13 would possess hard particles having a size of 100 microns or less absent evidence to the contrary.
Regarding claim 3, Aoyama teaches the alloy as applied to claim 1 above but is silent to the variation in hardness between the matrix structure and the hard phase.
However, Aoyama appreciates that when the matrix material includes large amounts of Ni, Si, Mo, and Al and has a high ratio of hard particles, the hardness of the matrix is also high (Paragraph 0006). At Paragraph 0007, Aoyama appreciates the formation of a mesh-like structure which corresponds to an increase in the hardness of the matrix and recognizes the problem of cracking (Paragraph 0008).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the composition of Aoyama’s powdered alloy is substantially similar to the composition claimed and is used for the very same purpose (i.e. laser cladding valve  In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
As such, it is presumed that the clad layer produced using the second metal powder of Aoyama that is tested and described in Figure 13 would possess a variation in hardness between the matrix structure and the hard phase of 500 Hv or less.
Regarding claims 4 and 5, Aoyama teaches the alloy as applied to claim 1 above but is silent to the wear thickness and wear region of the clad product formed from the alloy powder. Notably, the wear thickness and region would be dependent upon how the alloy is used to make a particular product which would then be subject to conditions that would induce wear.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the composition of Aoyama’s powdered alloy is substantially similar to the composition claimed and is used for the very same purpose (i.e. laser cladding valve sheet see Paragraphs 0003 and 0010). The Office does not have the capabilities to make and/or test the compositions of the prior art to make comparisons. Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
prima facie expected that the alloy powder of Aoyama would perform the same way (i.e. have a wear thickness of 110 microns or less as well as a wear region of 15,000 µm2 or less) when used to manufacture a laser clad valve sheet that is then subject to the conditions, explained in the Claim Interpretation section above, that would cause wear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mori et al. (U.S. 4,818,307 directed to dispersion strengthened copper-base alloy including Al); Mori et al. (U.S. 5,188,799 directed to a wear-resistant copper base alloy including Mo); Suzuki et al. (EP 1 120 472 directed to an abrasion resistant copper alloy for build-up cladding on engine cylinder head); Kawasaki et al. (U.S. 2017/0037495 directed to a wear-resistant copper-based alloy but is silent to Al as an active element); and Kawasaki et al. (U.S. 7,850,795 directed to a build-up wear resistant copper alloy and valve seat).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738